PER CURIAM.
The trial court erred in awarding lump sum alimony to the wife where such alimony was not asked for in the wife’s complaint and the record is devoid of evidence establishing her need. Calligarich v. Calligarich, 256 So.2d 60 (Fla. 4th DCA 1971); Cann v. Cann, 334 So.2d 325 (Fla. 1st DCA 1976). Therefore, upon motion of either party, the trial court shall conduct an evi-dentiary hearing regarding the property rights of the parties as well as any award of alimony. See Florida Rule of Civil Procedure 1.190(b).
Reversed.